Title: James Madison to Andrew Stevenson, 2 May 1827
From: Madison, James
To: Stevenson, Andrew


                        
                            
                                Dr Sir
                            
                            
                                
                                    Montpr.
                                
                                May 2. 1827
                            
                        
                        Your favor of Apl. 28. was safely delivered by Aleck. Mrs. M. & myself regret that the health of Mrs.
                            Stephenson continues so infirm. Shd a visit to us not interfere with a better course for improving it, we shall be truly
                            happy in shewing what I hope you both believe the affectionate interest we take in its re-establishment. She has always
                            been a peculiar favorite of Mrs. M. and I must be allowed to say not less so of myself. I hope you are equally assured of
                            the pleasure which will be added by your making the visit a joint one. Among the topics for conversation, I shall not
                            decline any in our public affairs, which you may wish to introduce. Tho’ withdrawn from the theatre of them, I can not
                            shut my eyes nor suppress my concern at some of the strange aspects which they present.
                        I have just glanced over an attempt which I am sorry to see made by an able pen to vindicate the British
                            claim, to a monopoly of navigation between her Colonial & foreign ports. The claim is supported neither by the
                            principle of the Colonial policy, nor by the practice of the other nations holding colonies; and is at war with the rule
                            of reciprocity, the only one admissible between Independent nations. The principle of the Colonial policy, prohibits all
                            commercial intercourse between Colonial & foreign ports, and monopolizes the intercourse between ports of the
                            Colonies & those of the parent Country. The latter being in the nature of a Coasting trade, no foreign nation has
                            a right to contest it nor is the prohibition of Colonial intercourse with foreign Countries less exempt from foreign
                            complaint. But the moment a Colonial port is opened to a trade with a foreign port, it is a foreign trade as much as a
                            trade from any other port of the same nation, as much for example, from Kingston in Jama. to N. Y. as from Liverpool
                            to N. Y.; and the right of reciprocity in the navigation is as clear in the one case as in the other. With this view of the
                            Colonial law as it has been called, the practice & the pretensions of the other nations holding Colonies is in
                            strict conformity. France Spain &c. &c. have in their general policy, prohibited all foreign trade from
                            their colonial ports, & excluded all foreign vessels from the trade between the Colonies, & the Mother
                            Countrys, and whenever it has been found expedient to permit a trade from a Colony to a foreign Country, it has according
                            to the rule of reciprocity, been left as free to foreign as to national vessels.
                        This question was fully discussed in Congs. in 1794 and was one of those which divided the two political
                            parties. The U. S. ought never to claim more than a fair & effective reciprocity, nor be content with less. In
                            their present maturity they ought not even to temporize more in this case, than in the case of impressment, which would not
                            now be thought of.
                        
                            
                                
                            
                        
                    